Case 1:17-bk-14013-NWW             Doc 46      Filed 12/28/18       Entered 12/28/18 07:55:52              Desc
                                                 Page 1 of 2


                       IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE EASTERN DISTRICT OF TENNESSEE

 IN RE:                                                             CASE NO. 17-14013 NWW
 CLAYTON GREER SMITH JR
 DEBORAH COX SMITH
         Debtor(s)                                                  CHAPTER 13

                   TRUSTEE’S MOTION TO DISMISS FOR LACK OF FEASIBILITY

                                          NOTICE OF HEARING
 Notice is hereby given that:

 A hearing will be held on the Trustee's Motion to Dismiss for Lack of Feasibility on January 24,
 2019, at 9:00 a.m. in Courtroom A, located at Historic U.S. Courthouse, 31 East 11th Street,
 Chattanooga, TN 37402.

 Your rights may be affected. You should read these papers carefully and discuss them with your
 attorney, if you have one in this bankruptcy case. If you do not have an attorney, you may wish to
 consult one.

 If you do not want the court to grant the relief requested, you or your attorney must attend this
 hearing. If you do not attend the hearing, the court may decide that you do not oppose the relief
 sought in the motion and may enter an order granting that relief.


         Comes now Kara L. West, Trustee, pursuant to 11 U.S.C. §1307, and moves this court to enter an

 order dismissing this case for the lack of feasibility. The feasibility assessment occured due to other

 trustee review.

         To cure the problem:

         Debtor’s payments into the plan must be $883.00 BI-WEEKLY.
         Payment on Secured Claim 005-1 must be $322.00 MONTHLY.

                                                   s/ Kara L. West
                                                   Kara L. West (TN No. 25744)
                                                   Chapter 13 Standing Trustee
                                                   P O Box 511
                                                   Chattanooga, TN 37401
                                                   (423) 265-2261

                                      CERTIFICATE OF SERVICE
Case 1:17-bk-14013-NWW            Doc 46     Filed 12/28/18      Entered 12/28/18 07:55:52        Desc
                                               Page 2 of 2



 I hereby certify that on December 28, 2018, a copy of the Trustee’s Motion to Dismiss for Lack of
 Feasibility was served on those listed below as indicated:

 Via electronic case noticing:

 MARK T YOUNG & ASSOCIATES – ECF
 US Trustee – ECF
 Bankruptcy Court – ECF

 Via U.S. First Class mail, postage prepaid, to the following entities at the addresses listed:

 CLAYTON GREER SMITH JR
 DEBORAH COX SMITH
 8415 DAISY DALLAS ROAD
 HIXSON, TN 37343

                                                 s/ Dee Jones
                                                 Auditor for Chapter 13 Trustee
                                                 P.O. Box 511
                                                 Chattanooga, TN 37401-0511
                                                 (423) 265-2261
